Citation Nr: 1534695	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1962 to January 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the case in December 2014.

In June 2014, the Veteran presented sworn testimony during a Travel Board hearing in Columbia, South Carolina, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the Veteran's sleep apnea claim, he was afforded a VA examination and opinion in April 2015.  The examiner stated that he had examined and interviewed the Veteran and reviewed the record, but that this did not change his negative nexus opinion.  The examiner supported his negative opinion by stating that the diagnosis of sleep apnea was not made until 31 years after service, and that one would expect to have seen symptoms of sleep apnea closer to service.  This rationale seems at odds with the statements of the Veteran and his wife that the Veteran had been experiencing symptoms of fatigue and snoring since service or at least since the mid-1970s.  Indeed, while the examiner indicated that he had considered these statements, he provided no explanation as to why he discounted this seemingly positive/supportive evidence.  In light of these deficiencies, the sleep apnea claim must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to the lung disorder claim, the April 2015 VA examination report indicates that pulmonary function testing (PFT) was ordered as part of the examination and scheduled for May 2015.  The results from this testing do not appear to have been associated with the claims file or considered by the examiner.  As such, this claim must also be remanded.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records, including any PFT results from May 2015.  All attempts to obtain these results must be documented in the claims file.

2.  Thereafter, the Veteran's claims file should be provided to an appropriate examiner in order to provide an addendum opinion for the Veteran's sleep apnea claim.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed sleep apnea was caused or aggravated by his military service.  In providing this opinion, the examiner must specifically address the Veteran's competent complaints of fatigue and snoring in service.  If the examiner finds that these inservice complaints do not support a medical nexus, s/he must explain why.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development deemed appropriate (to include consideration of an addendum opinion on the lung disorder claim based on the PFT results), the Veteran's claims of entitlement to service connection for a lung disorder and sleep apnea should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




